                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CANAL INDEMNITY COMPANY, A SOUTH §
CAROLINA CORPORATION,              §
                                   §
       Plaintiff,                  §
                                   §
V.                                 §
                                   §                            CASE NO.: 4:19-cv-2945
COASTAL TRANSPORT CO., INC., A     §
TEXAS CORPORATION; CALJET II, LLC, §
AN ARIZONA LIMITED LIABILITY       §
COMPANY; CALJET OF AMERICA, LLC,
AN ARIZONA LIMITED LIABILITY       §
COMPANY; PHILLIPS66, A DELAWARE    §
CORPORATION; CHEVRON U.S.A., INC., §
AN PENNSYLVANIA CORPORATION;       §
VALERO MARKETING AND SUPPLY        §
COMPANY, A DELAWARE                §
CORPORATION; CIRCLE K TERMINAL,    §
LLC, A DELAWARE LIMITED LIABILITY
COMPANY; NATIONAL INTERSTATE       §
INSURANCE COMPANY, AN OHIO         §
CORPORATION; AND PRO-PETROLEUM, §
INC., A TEXAS CORPORATION,         §
                                   §
       Defendants.                 §


               PLAINTIFF CANAL INDEMNITY COMPANY’S
      ANSWER TO DEFENDANT PHILLIPS 66 COMPANY’S COUNTERCLAIM

       Plaintiff/Counterclaim Defendant Canal Indemnity Company (“Canal”) files this Answer

to the Counterclaim filed by Defendant/Counterclaim Plaintiff Phillips 66 Company (“P66”).

                                               I.
                                            ANSWER

       1.      Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 1, and said allegations are therefore denied.

       2.      Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 2, and said allegations are therefore denied.

PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 1
       3.      Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 3, and said allegations are therefore denied.

       4.      Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 4, and said allegations are therefore denied.

       5.      Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 5, and said allegations are therefore denied.

       6.      Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 6, and said allegations are therefore denied.

       7.      Canal admits the allegations in paragraph 7.

       8.      Canal admits the allegations in paragraph 8.

       9.      Canal admits the allegations in paragraph 9.

       10.     Canal admits the allegations in paragraph 10.

       11.     Canal admits the allegations in paragraph 11.

       12.     Canal admits the allegations in paragraph 12.

       13.     Canal admits the allegations in paragraph 13.

       14.     Canal denies the allegations in paragraph 14.

       15.     Canal admits that it issued the following insurance policies (collectively, the

“CGL Policies”) to Coastal:

               a. Policy No. CGL014504 with the policy period from June 7, 2003 to May 15,

                   2004 (the “2003 CGL Policy”);

               b. Policy No. CGL14507 with the policy period from May 15, 2004 to March 15,

                   2005 (the “2004 CGL Policy”);




PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 2
               c. Policy No. CGL014511 with the policy period from March 15, 2005 to May 1,

                  2006 (the “2005 CGL Policy”);

               d. Policy No. CGL014515 with the policy period from May 1, 2006 to May 1,

                  2007 (the “2006 CGL Policy”);

               e. Policy No. PDA002 48901 with the policy period from May 1, 2007 to May 1,

                  2008 (the “2007 CGL Policy”); and

               f. Policy No. PDA00788701 with the policy period from May 1, 2008 to May 1,

                  2009 (the “2008 CGL Policy”).

       16.     Canal asserts that the CGL Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 16.

       17.     Canal asserts that the CGL Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 17.

       18.     Canal asserts that the CGL Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 18.

       19.     Canal asserts that the CGL Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 19.

       20.     Canal admits that it issued the following insurance policies (collectively, the

“Auto Policies”) to Coastal:

               a. Policy No. LH01508 with the policy period from November 15, 2001 to July

                  1, 2002 (the “2001 Auto Policy”)

               b. Policy No. L031944 with the policy period from June 1, 2003 to May 1, 2004

                  (the “2003 Auto Policy”);




PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                  PAGE 3
               c. Policy No. L037588 with the policy period from May 1, 2004 to March 15,

                  2005 (the “2004 Auto Policy”);

               d. Policy No. L037755 with the policy period from March 15, 2005 to May 1,

                  2006 (the “2005 Auto Policy”)

               e. Policy No. L045542 with the policy period from May 1, 2006 to May 1, 2007

                  (the “2006 Auto Policy”);

               f. Policy No. L060240 with the policy period from May 1, 2007 to May 1, 2008

                  (the “2007 Auto Policy”); and

               g. Policy No. PDA00788501 with the policy period of May 1, 2008 to May 1,

                  2009 (the “2008 Auto Policy”).

       21.     Canal asserts that the Auto Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 21.

       22.     Canal asserts that the Auto Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 22.

       23.     Canal asserts that the Auto Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 23.

       24.     Canal asserts that the Auto Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 24.

       25.     Canal asserts that the Auto Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 25.

       26.     Canal asserts that the Auto Policies speak for themselves and otherwise denies the

remaining allegations in Paragraph 26.

       27.     Canal is not required to admit or deny anything in paragraph 27.



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                  PAGE 4
          28.    The allegations of this paragraph state conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.

          COASTAL’S BREACH IN CONNECTION WITH THE WEBB LAWSUIT

          29. Canal lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 29, and said allegations are therefore denied.

          30. Canal lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 30, and said allegations are therefore denied.

          31. Canal lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 31, and said allegations are therefore denied.

          32. Canal lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 32, and said allegations are therefore denied.

           CANAL’S CONDUCT IN CONNECTION WITH THE WEBB LAWSUIT

          33.    Canal admits that it issued a letter to P66 on November 14, 2018. Canal denies the

allegations in paragraph 33 to the extent they do not accurately quote Canal’s November 14,

2018 letter.

          34.    Canal admits that it issued a letter to P66 on March 18, 2019. Canal denies the

allegations in paragraph 34 to the extent they do not accurately quote Canal’s March 18, 2019

letter.

          35.    Canal admits that it received a letter from P66 on April 10, 2019. Canal denies the

allegations in paragraph 35 to the extent they do not accurately quote P66’s April 10, 2019 letter.

          36.    Canal admits that it issued a letter to P66 on April 23, 2019. Canal denies the

allegations in paragraph 36 to the extent they do not accurately quote Canal’s April 23, 2019

letter.



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                      PAGE 5
          37.    Canal admits that it issued an email to P66 on May 28, 2019. Canal denies the

allegations in paragraph 37 to the extent they do not accurately quote Canal’s May 28, 2019

email.

          38. Canal lacks knowledge or information sufficient to form a belief about the truth of the

allegations in paragraph 38, and said allegations are therefore denied.

          39.    Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 39, and said allegations are therefore denied.

          40.    Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 40, and said allegations are therefore denied.

          41.    Canal admits that it issued a letter to P66 on July 10, 2019. Canal denies the

allegations in paragraph 41 to the extent they do not accurately quote Canal’s July 10, 2019

letter.

          42.    Canal admits that it issued a letter to P66 on July 10, 2019. Canal denies the

allegations in paragraph 42 to the extent they do not accurately quote Canal’s July 10, 2019

letter.

          43.    Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 43, and said allegations are therefore denied.

          44.    Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 44, and said allegations are therefore denied.

          45.    Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 45, and said allegations are therefore denied.

          46.    Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 46, and said allegations are therefore denied.



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                      PAGE 6
       47.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 47, and said allegations are therefore denied.

       48.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 48, and said allegations are therefore denied.

       49.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 49, and said allegations are therefore denied.

       50.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 05, and said allegations are therefore denied.

       51.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 51, and said allegations are therefore denied.

       52.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 52, and said allegations are therefore denied.

       53.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 53, and said allegations are therefore denied.

       54.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 54, and said allegations are therefore denied.

       55.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 55, and said allegations are therefore denied.

       56.     Canal lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 56, and said allegations are therefore denied.

       57.     Canal admits that it filed a declaratory judgment action on August 13, 2019 and

that it has not made any defense payments to P66.




PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 7
                         COUNT I - BREACH OF CONTRACT
                     (AGAINST COASTAL TRANSPORT COMPANY)

       Paragraphs 58-64 relate to P66’s cross-claim against Defendant Costal Transport

Company, Inc., SO Canal is not required to admit or deny. To the extent a response is required,

Canal denies the allegations.

          COUNT II - BREACH OF CONTRACT FOR FAILURE TO PAY
      DEFENSE-RELATED COSTS (AGAINST CANAL INDEMNITY COMPANY)

       65.     Canal’s responses to Paragraphs 1 through 64 are incorporated herein.

       66.     Canal denies the allegations in Paragraph 66.

       67.     Canal denies the allegations in Paragraph 67.

       68.     Canal denies the allegations in Paragraph 68.

       69.     Canal denies the allegations in Paragraph 69.

       70.     Canal denies the allegations in Paragraph 70.

       71.     Canal denies the allegations in Paragraph 71.

         COUNT III - DECLARATORY JUDGMENT – DUTY TO INDEMNIFY
                   (AGAINST CANAL INDEMNITY COMPANY)

       72.     Canal’s responses to Paragraphs 1 through 71 are incorporated herein.

       73.     Canal admits the allegations in Paragraph 73.

       74.     The allegations of this paragraph state conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.

       75.     The allegations of this paragraph state conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.

       76.     The allegations of this paragraph state conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.




PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                  PAGE 8
        77.     The allegations of this paragraph state conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.

        78.     The allegations of this paragraph state conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.

                      COUNT IV - PROMPT PAYMENT VIOLATION
                       UNDER TEXAS INSURANCE CODE § 542.060

        79.     Canal’s responses to Paragraphs 1 through 78 are incorporated herein.

        80.     P66 cites to the Texas Insurance Code and obligations allegedly imposed by

Texas case law. Canal admits that the language of Chapter 542 of the Texas Insurance Code

speaks for itself.

        81.     Canal denies the allegations in paragraph 81.

        82.     Canal denies the allegations in paragraph 82.

        83.     The allegations of this paragraph state conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.

                      COUNT V - VIOLATION UNDER CHAPTER 541
                          OF THE TEXAS INSURANCE CODE
                       (AGAINST CANAL INDEMNITY COMPANY)

        84.     Canal’s responses to Paragraphs 1 through 83 are incorporated herein.

        85.     P66 cites to the Texas Insurance Code and obligations allegedly imposed by

Texas case law. Canal admits that the language of § 541.060(a)(2)(A) of the Texas Insurance

Code speaks for itself.

        86.     Canal denies the allegations in paragraph 86.

        87.     Canal denies the allegations in paragraph 87.

        88.     Canal denies the allegations in paragraph 88.




PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 9
       89.     P66 cites to the Texas Insurance Code and obligations allegedly imposed by

Texas case law. Canal admits that the language of § 541.060(a)(4)(A) and (B) of the Texas

Insurance Code speaks for itself.

       90.     Canal admits that it denied P66’s request for a defense as an additional insured,

then reversed its denial, then provided a reservations of rights letter. Canal denies the remaining

allegations.

       91.     Canal denies P66’s the allegations in paragraph 91.

       92.     Canal denies P66 is entitled to the relief it seeks in paragraph 92.

       93.     Canal denies P66 is entitled to the relief it seeks in paragraph 93.

       94.     Canal denies P66 is entitled to the relief it seeks in paragraph 94.

       95.     Canal joins P66’s request for a jury.

       96.     Canal denies P66 is entitled to the relief it seeks in its Prayer.

                                            II.
                                    ADDITIONAL DEFENSES

       97.     The causes of action alleged are barred, either in whole or in part, due to P66’s

failure to state a claim upon which relief can be granted.

       98.     The alleged damages, if any, are limited by the amount set forth in Canal’s

limitations provisions. Canal incorporates the Canal’s Policies fully as if set forth herein.

       99.     P66’s damages, if any, must be offset by the amount of any applicable policy

deductibles. Further, Canal will assert its rights to offset and credit for any defense and

indemnity amounts paid by any other parties.

       100.    Defendants Do Not Qualify as Additional Insureds under the Auto Policies.

               a.      As the entities seeking coverage, Defendants must demonstrate that they

       qualify as insureds under the Auto Policies.

PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                        PAGE 10
               b.     None of the Defendants are identified as a Named Insured on the Auto

       Policies on the Declarations.

               c.     The Auto Policies define “insured” to mean “any person or organization

       qualifying as an insured in the ‘Persons Insured’ provision of the applicable insurance

       coverage. The insurance afforded applies separately to each insured against whom claim is

       made or suit is brought, except with respect to the limits of the company’s liability.”

               d.     Section III – Persons Insured in the Auto Policies says that “Each of the

       following is an insured under this insurance to the extent set forth below…(a) the named

       insured…(d) any other person or organization but only with respect to his or its liability

       because of acts or omissions of an insured under (a), (b) or (c) above.”

               e.     Section III also states “None of the following is an insured…(iii) any person

       or organization, other than the named insured, with respect to: (1) a motor vehicle while used

       with any trailer owned or hired by such person or organization and not covered by like

       insurance in the company (except a trailer designed for use with a four wheel private

       passenger automobile and not being used for business purposes with another type motor

       vehicle), or (2) a trailer while used with any motor vehicle owned or hired by such person or

       organization and not covered by like insurance in the company.”

               f.     Section II.A.1. “Who Is An Insured” in the 2008 Auto Policy, as well as the

       amendments to that policy through the Motor Carrier Endorsement written on form IA 11

       CW 0907, contain language that differs from the earlier policies. The 2008 Auto Policy states

       that for operations Coastal engages in as a “motor carrier,” the Liability Coverage portion of

       the policy is changed to include as “insureds”: “b. Anyone else while using with [Coastal’s]

       permission a covered ‘auto’ you own, hire, or borrow except…(4) Anyone other than



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                    PAGE 11
       [Coastal’s] ‘employees’…while moving property to or from a covered ‘auto’…” It also

       includes as insureds “e. Anyone liable for the conduct of an ‘insured’ described above but

       only to the extent of that liability.”

               g.      This “Who Is An Insured” provision is also amended by the Trucker’s

       Endorsement, form IA 06 CW 0906 to state “6. No coverage is afforded to any person, firm

       or organization using the described ‘auto’ pursuant to any lease, contract of hire, bailment,

       rental agreement, or any similar contract or agreement either written or oral, expressed or

       implied.” The Trucker’s Endorsement also amends Section IV. – Business Auto Conditions

       to include this provision regarding other insurance: “e. Regardless of the provisions of

       paragraph a. above, in the event the ‘auto’ described in this policy is being used or

       maintained pursuant to any lease, contract of hire, bailment, rental agreement, or any similar

       contract or agreement, either written or oral, expressed or implied, the insurance afforded you

       shall be excess insurance over any other insurance.”

               h.      The 2008 Auto Policy also includes an endorsement entitled “Hired Autos

       Specified As Covered Autos You Own”, written on form CA 99 16 12 93. This includes the

       following provision in the “Who Is An Insured” section for liability coverage: “While any

       covered ‘auto’ described in the Schedule is rented or leased to you and is being used by or for

       you, its owner and anyone else from whom you rent or lease it is an ‘insured’ but only for

       that covered auto.” The Schedule states “Per Monthly Reporting Under Fleet Automatic”

       2008 “Monthly Reporting.”

               i.      As discussed above, the allegations in the Complaint against Defendants relate

       to their own independent negligence for premises liability and failure to warn. There are no

       allegations in the Complaint that Coastal is liable for the Webb Plaintiffs’ damages, or in any



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 12
       way at fault for the Webb Plaintiffs’ damages, nor are there allegations that Defendants are

       liable for Coastal’s conduct.

               j.     Because Defendants are not named insureds, and do not qualify as insureds

       pursuant to the “Who Is An Insured” provisions based upon the available information, they

       only has coverage if they qualify as additional insureds under one of the Auto Policies’

       additional insured (“AI”) endorsements.

               k.     The 2001 Auto Policy does not contain any AI endorsements. Therefore, there

       is no potential for coverage for Defendants under the 2001 Auto Policy.

               l.     The 2003 Auto Policy, the 2004 Auto Policy, the 2005 Auto Policy, the 2006

       Auto Policy, and the 2007 Auto Policy, each contain a “General Change” endorsement that

       states as follows:

       IT IS HEREBY UNDERSTOOD AND AGREED, THAT NOT WITHSTANDING THE
       CONTRACTUAL LIABILITY EXCLUSION A OF THE POLICY TO WHICH THIS
       ENDORSEMENT IS ATTACHED, SUCH INSURANCE AS IS AFFORDED HEREIN SHALL
       APPLY AS ADDITIONAL INSURED COVERAGE TO ANY COMPANY WITH WHICH THE
       NAMED INSURED HAS A CONTRACT IN WRITING PRIOR TO AN OCCURRENCE,
       AGREEING TO PROVIDE PROTECTION FOR LIABILITY CLAIMS ARISING OUT OF THE
       NAMED INSURED’S OPERATION OF VEHICLES INSURED HEREUNDER. WHERE
       REQUIRED BY CONTRACT IN WRITING, IT IS AGREED SUBROGATION RIGHTS AGAINST
       THE ADDITIONAL INSURED ARE WAIVED UNLESS CAUSED SOLELY BY THE
       ADDITIONAL INSURED. IN THE EVENT OF CANCELLATION, NOTICE WILL BE SENT
       ONLY TO THE NAMED INSURED.

               m.     The 2008 Auto Policy contains a “POLICY CHANGES” endorsement written on

       form IL 45fe CW 0107 that states as follows:

       ADDITIONAL INSURED ENDORSEMENT. This endorsement modifies insurance
       provided under the following BUSINESS AUTO COVERAGE FORM With respect to
       the coverage provided by this endorsement, the provisions of the Coverage Form
       apply unless modified by this endorsement This endorsement identifies person(s)
       or organization(s) who are “insured’s” [sic] under the Who Is An Insured
       provision of the Coverage Form. This endorsement does not alter coverage
       provided in the Coverage Form. SCHEDULE Name of Person(s) or Organization(s):
       Any organization that has requested to be a Designated Insured and you are

PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                 PAGE 13
       obligated through a written contract to provide insurance. Each person or
       organization shown in the Schedule is an “insured” for Liability Coverage, but
       only to the extent that person or organization qualifies as an “insured” under the
       Who Is Insured Provision contained in Section II of the Coverage Form. For the
       purposes of the coverage provided by this endorsement, Section II, Who Is An
       Insured is changed to include the owner of a non-owned trailer. If “you” or “we”
       cancel the policy, we will give notice of cancellation to the person(s) or
       organization(s) named in the Scheduled above as allowed by the Cancellation
       Common Policy Condition.

               n.     Lastly, the 2008 Auto Policy also contains an endorsement written on form IA

       101 CW 0906 entitled “ADDITIONAL INSURED WITH WAIVER              OF   RIGHTS   OF   RECOVERY”. It

       amends the BUSINESS AUTO COVERAGE FORM and states “The person or organization shown

       above is an ‘insured’ for Liability Coverage as indicated in Section II Liability Coverage

       under Who Is An Insured. We will waive our rights of recovery against the person or

       organization shown above.” The Name of Person or Organization is identified as “PER LIST

       AT DELTA.” Canal has not yet been able to access the list that would have existed at Delta for

       the 2008 Auto Policy.

               o.     Coverage through the AI endorsements to the 2003-2007 Auto Policies

       requires that the contract with Coastal exist prior to the “occurrence” at issue.

               p.     The 2008 Auto Policy’s AI endorsement does not require a written contract

       with Coastal to have existed prior to the occurrence, but it does require that the entity with

       the contract also qualify as an insured under Section II. As set forth above, none of the

       Defendants qualifies as an insured under Section II. Therefore, the AI endorsement on the

       2008 Auto Policy will not afford them coverage either.

               q.     Canal has been provided with two contracts in connection with the Caljet

       tender, one dated May 9, 1995 and another dated May 9, 2013. The 1995 contract is between

       “Coastal Transport” and “Caljet, Inc.” Caljet II, LLC and Caljet of America, LLC are not



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                       PAGE 14
       parties to the 1995 contract. The 2013 contract is between Coastal Transport Co., Inc. and

       Caljet of America, LLC. The 2013 contract requires Coastal to name Caljet of America, LLC

       as an additional insured on its liability policies.

               r.      Canal has been provided with portions of three contracts between Valero

       Marketing & Supply Company and Coastal, including a January 1, 2006 Transportation

       Services Agreement, a September 1, 2015 Transportation Services Agreement, and a

       September 1, 2018 Transportation Services Agreement. The 2006 contract requires Coastal

       to name “Valero Energy Corporation, its subsidiaries and affiliates, and each of their officers,

       directors and employees” as additional insureds on Coastal’s liability policies. Canal has not

       been provided with complete copies of the 2015 or 2018 contracts and do not have

       information on whether they also contain requirements relating to additional insured

       coverage.

               s.      Canal has been provided with a single contract dated September 15, 2005

       between Coastal and Phillips 66. The contract states that Coastal’s liability policies shall be

       endorsed to show Phillips 66 as an additional insured.

               t.      Canal has been provided with two “Master Fuel Transportation Agreements”

       between Coastal and “Chevron Products Company, a division of Chevron U.S.A., Inc.” One

       is dated June 1, 2008 and the other June 1, 2013. The contracts require Coastal to include

       “Chevron, affiliates and the officers, directors, employees and agents of each”’ as additional

       insureds on its liability policies.

               u.      Canal has been provided with three contracts between Coastal and Circle K

       Stores, Inc. dated January 9, 2010, February 1, 2012 and February 1, 2015. The contracts

       require that Coastal name “Circle K Stores, Inc., and its parent, subsidiaries, agents, assigns,



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 15
       affiliates, employees, directors and officers as additional insureds” on its liability policies.

               v.     Canal has not been provided with complete copies of contracts between

       Coastal and Pro-Petroleum, Inc. and does not have information on whether they also contain

       requirements relating to additional insured coverage.

               w.     Defendants have not met the conditions to coverage set forth in the AI

       endorsements and therefore do not qualify as additional insureds under the Auto Policies.

       101.    The Defendants Cannot Bring the Claims Against Them Within the Auto

Policies’ Insuring Agreement.

               a.     As the entities seeking coverage, Defendants also have the responsibility to

       bring these claims within the purview of the insuring agreements.

               b.     Section A.I.A. in the insuring agreement in the 2003-2007 Auto Policies states

       that Canal “will pay on behalf of the insured all sums which the insured shall become

       legally obligated to pay as damages because of bodily injury and property damage to which

       this insurance applies, caused by an occurrence and arising out of the ownership,

       maintenance or use, including loading and unloading, for the purposes stated as applicable

       thereto in the declarations, of an owned automobile or of a temporary substitute

       automobile and the company shall have the right and duty to defend any suit against the

       insured seeking damages on account of such bodily injury or property damage ….”

               c.     The 2003-2007 Auto Policies define “bodily injury” to mean “bodily injury,

       sickness or disease sustained by any person which occurs during the policy period, including

       death at any time resulting therefrom.” They define “occurrence” to mean “an accident,

       including continuous or repeated exposure to conditions, which results in bodily injury or

       property damage neither expected nor intended from the standpoint of the insured.” They



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                       PAGE 16
       define “owned automobile” to include “an automobile which is owned by the named

       insured and described in the declarations” and “a trailer not described in this policy, if

       designated for use with a four wheel private passenger automobile and if not being used for

       business purposes with another type of automobile.” These policies define “trailer” to

       include a “semi-trailer but does not include mobile equipment.”

               d.     The 2008 Auto Policy’s insuring agreement states that Canal will pay “all

       sums an ‘insured’ legally must pay as damages because of ‘bodily injury’ or ‘property

       damage’ to which this insurance applies, caused by an ‘accident’ and resulting from the

       ownership, maintenance or use of a covered ‘auto.’” Section II entitled “Liability Coverage”

       also provides that Canal “will also pay all sums an ‘insured’ legally must pay as a ‘covered

       pollution cost or expense’ to which this insurance applies, caused by an ‘accident’ and

       resulting from the ownership, maintenance or use of covered ‘autos’. However, [Canal] will

       only pay for the ‘covered pollution cost or expense’ if there is either ‘bodily injury’ or

       ‘property damage’ to which this insurance applies that is caused by the same ‘accident’.”

               e.     The 2008 Auto Policy defines “auto” as “[a] land motor vehicle, ‘trailer’ or

       semitrailer designed for travel on public roads” or “[a]ny other land vehicle that is subject to

       a compulsory or financial responsibility law or other motor vehicle insurance law where it is

       licensed or principally garaged.” However, the definition of “‘auto’ does not include ‘mobile

       equipment’.” This policy further defines “accident” as including “continuous or repeated

       exposure to the same conditions resulting in ‘bodily injury’ or ‘property damage’.” In

       addition, the 2008 Auto Policy defines “pollutant” to include “any solid, liquid, gaseous or

       thermal irritant or contaminate, including smoke, vapor, soot, fumes, acids, alkalis, chemicals

       and waste. Waste includes materials to be recycled, reconditioned or reclaimed.” “Covered



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 17
       pollution cost or expense” is defined as:

       any cost or expense arising out of:

               1. Any request, demand, order or statutory or regulatory requirement that
                  any “insured” or others test for, monitor, clean up, remove, contain,
                  treat, detoxify or neutralize, or in any way respond to, or assess the
                  effects of, “pollutants”; or

               2. Any claim or “suit” by or on behalf of a governmental authority for
                  damages because of testing for, monitoring, cleaning up, removing,
                  containing, treating, detoxifying or neutralizing, or in any way
                  responding to, or assessing the effects of, “pollutants”.

       “Covered pollution cost or expense” does not include any cost or expense arising out of
       the actual, alleged or threatened discharge, dispersal, seepage, migration, release or
       escape of “pollutants”;

                  a. That are, or that are contained in any property that is:

                      1.      Being transported or towed by, handled or handled for movement
                      into, onto, or from the covered “auto”;

                      2.      Otherwise in the course of transit by or on behalf of the “insured”;
                      or

                      3.     Being stored, disposed of, treated or processed in or upon the
                      covered “auto”;

                  b. Before the “pollutants” or any property in which the “pollutants” are
                  contained are moved from the place where they are accepted by the “insured”
                  for movement into or onto the covered “auto”; or

                  c. After the “pollutants” or any property in which the “pollutants” are
                  contained are moved from the covered “auto” to the place where they are
                  finally delivered, disposed of or abandoned by the “insured”.

       Paragraph a. “does not apply to fuels, lubricants, fluids, exhaust gases or other similar
       “pollutants” that are needed for or result from the normal electrical, hydraulic or mechanical
       functioning of the covered “auto” or its parts, if:

                  (1) The “pollutants” escape, seep, migrate or are discharged, dispersed, or
                      released directly from an “auto” part designed by its manufacturer to hold,
                      store, receive or dispose of such “pollutants”; and
                  (2) The “bodily injury”, “property damage” or “covered pollution cost or
                      expense” does not arise out of the operation any equipment listed in

PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 18
                      Paragraph 6.b. or 6.c. of the definition of “mobile equipment”.

       Paragraphs b. and c. above do not apply to “accidents” that occur away from the premises
       owned by or rented to an “insured” with respect to “pollutants” not in or upon a covered
       “auto” if:

               A. The “pollutants” or any property in which the “pollutants are contained are
                  upset, overturned or damaged as a result of the maintenance or use of a
                  covered “auto”; and
               B. The discharge, dispersal, seepage, migration, release or escape of the
                  “pollutants” is cased directly by such upset, overturn or damage.

               f.     The 2008 Auto Policy’s liability coverage provides coverage for any “auto,”

       as indicated by the “11” symbol under the “Covered Auto” section of the Schedule of

       Coverages and Covered Autos. This symbol is defined as “any ‘auto’ 10,000 GVW or

       greater.”

               g.     Section IV.B.7. of the 2008 Auto Policy states that “Under this Coverage

       Form, we cover ‘accidents’ and ‘losses’ occurring: a. During the policy period shown in the

       Declarations; and b. Within the coverage territory. The coverage territory is: a. The United

       States of America….”

               h.     The 2008 Auto Policy contains an endorsement entitled “HIRED AUTOS

       SPECIFIED AS COVERED AUTOS YOU OWN”. This endorsement provides “Any ‘auto’

       described in the Schedule will be considered a covered ‘auto’ you own and not a covered

       ‘auto’ you hire, borrow, or lease under the coverage for which it is a covered ‘auto.’” The

       schedule states “PER MONTHLY REPORTING UNDER FLEET AUTOMATIC” 2008 “MONTHLY

       REPORTING.”

               i.     Defendants have not demonstrated that the Complaint alleges damages

       because of bodily injury caused by an occurrence and arising out of the ownership,

       maintenance or use, including loading and unloading of an owned automobile and therefore


PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                PAGE 19
       cannot bring the claims against them within the insuring agreement of the Auto Policies.

       102.    Several Exclusions in the Auto Policies Preclude Coverage

               a.     The 2003-2007 Auto Policies also contains several relevant exclusions. The

       first is Exclusion (g), which states the insurance does not apply to “bodily injury or property

       damage arising out of the discharge, dispersal, release or escape of smoke, vapors, soot,

       fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or other irritants,

       contaminants or pollutants into or upon land, the atmosphere or any watercourse or body of

       water; but this exclusion does not apply if such discharge, dispersal, release or escape is

       sudden and accidental.”

               b.     The next is written on an endorsement entitled “Occupant Hazard Excluded”.

       This states “It is agreed that such insurance as is afforded by the policy for Bodily Injury

       Liability does not apply to Bodily Injury including death at any time resulting therefrom,

       sustained by any person while in or upon, entering or alighting from the automobile. It is

       further agreed that, in the event the company shall, because of provision of Federal or State

       statutes become obligated to pay any sum or sums of money because of such bodily injury or

       death resulting therefrom, the insured agrees to reimburse the company for any and all loss,

       costs and expenses paid or incurred by the company.”

               c.     The 2003-2007 Auto Policies also contain an exclusion entitled “Truckman’s

       Endorsement” that provides “In consideration of the premium charged for the policy to

       which this endorsement is attached, it is understood and agreed that no coverage is extended

       to any person, firm or organization using the described automobile pursuant to any lease,

       contract of hire, bailment, rental agreement or any similar contract or agreement either

       written or oral, expressed or implied, the terms and provisions of the Insuring Agreement III



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 20
       of Section A, entitled “Persons Insured” notwithstanding.” It further provides that “In the

       event the automobile described in this policy is being used or maintained pursuant to any

       lease, contract of hire, bailment, rental agreement or any similar contract or agreement, either

       written or oral, expressed or implied, the insurance afforded the named insured shall be

       excess insurance over any other insurance.”

               d.     There is also an endorsement to the 2003-2007 Auto Policies that amends the

       exclusion section to preclude coverage for “bodily injury or property damage arising out of

       the named insured’s work after that work has been completed or abandoned. In this

       exclusion, the named insured’s work means: (1) work or operations performed by the named

       insured or on behalf of the named insured; and (2) materials, parts or equipment furnished in

       connection with such work or operations.” It provides that the “named insured’s work will be

       deemed completed at the earliest of the following times: (1) when all of the work called for

       in the named insured’s contract has been completed; (2) when all of the work to be done at

       the site has been completed if the named insured’s contract calls for work at more than one

       site; and (3) when that part of the work done at the site has been put to its intended use by

       any person or organization other than another contractor or subcontractor working on the

       same project…work that may need service, maintenance, correction, repair or replacement,

       but which is otherwise complete, will be treated as completed.” This same endorsement

       includes an exclusion for bodily injury “arising out of the operation of the

       following…pumps…well servicing equipment.”

               e.     The 2008 Auto Policy contains other relevant exclusions. For example,

       Exclusion 7., Handling of Property, precludes coverage for “‘bodily injury’…resulting from

       the handling of property: a. Before it is moved from the place where it is accepted by the



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 21
       ‘insured’ for movement into or onto the covered ‘auto’; or b. After it is moved from the

       covered ‘auto’ to the place where it is finally delivered by the ‘insured’.”

               f.     Exclusion 10., Completed Operations, says the insurance does not apply to

       “‘bodily injury’…arising out of your work after that work has been completed or abandoned.

       In this exclusion, your work means: (1) work or operations performed by you or on your

       behalf; and (2) materials, parts or equipment furnished in connection with such work or

       operations.” It provides that the “your work will be deemed completed at the earliest of the

       following times: (1) when all of the work called for in your contract has been completed; (2)

       when all of the work to be done at the site has been completed if the your contract calls for

       work at more than one site; and (3) when that part of the work done at the site has been put to

       its intended use by any person or organization other than another contractor or subcontractor

       working on the same project…work that may need service, maintenance, correction, repair or

       replacement, but which is otherwise complete, will be treated as completed.”

               g.     Exclusion 11., Pollution, precludes coverage for “‘bodily injury’…arising out

       of the actual, alleged, or threatened discharge, dispersal, seepage, migration, release or

       escape of ‘pollutants’: a. That are, or that are contained in any property that is: (1) being

       transported or towed by, handled, or handled for movement into, onto or from, the covered

       ‘auto’; (2) otherwise in the course of transit by or on behalf of the ‘insured’; or (3) being

       stored, disposed of, treated or processed in or upon the covered ‘auto’; b. Before the

       ‘pollutants’ or any property in which the ‘pollutants’ are contained are moved from the place

       where they are accepted by the ‘insured’ for movement into or onto the covered ‘auto’; or c.

       After the ‘pollutants’ or any property in which the ‘pollutants are contained are moved from

       the covered ‘auto’ to the place where they are finally delivered, disposed of or abandoned by



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 22
       the ‘insured’.”

               h.        Exclusion 11 also states that “Paragraph a. above does not apply to fuels,

       lubricants, fluids, exhaust gases or other similar ‘pollutants’ that are needed for or result from

       the normal electrical, hydraulic or mechanical functioning of the covered ‘auto’ or its parts if:

       (1) The ‘pollutants’ escape, seep, migrate, or are discharged, dispersed or released directly

       from an ‘auto’ part designed by its manufacturer to hold, store, receive or dispose of such

       ‘pollutants’; and (2) The ‘bodily injury’…does not arise out of the operation of any

       equipment listed in Paragraphs 6.b. and 6.c. of the definition of ‘mobile equipment.’” It goes

       on to say “Paragraphs b. and c. above of this exclusion do not apply to ‘accidents’ that occur

       away from premises owned by or rented to an ‘insured’ with respect to ‘pollutants’ not in or

       upon a covered ‘auto’ if: (1) The ‘pollutants’ or any property in which the ‘pollutants’ are

       contained are upset, overturned or damaged as a result of the maintenance or use of a covered

       ‘auto’; and (2) The discharge, dispersal, seepage, migration, release or escape of the

       ‘pollutants’ is caused directly by such upset, overturn or damage.”

               i.        The Pollution exclusion is modified by an endorsement written on form CA

       99 48 03 06, entitled “Pollution Liability – Broadened Coverage for Covered Autos –

       Business Auto, Motor Carrier, and Trucker’s Coverage Forms.” The endorsement states that

       Paragraph a. in the Pollution exclusion “applies only to liability assumed under a contract or

       agreement.” It also states that for purposes of the coverage provided under Paragraph a. in

       the Pollution exclusion, the “Care, Custody or Control” exclusion does not apply.

               j.        The 2008 Auto Policy includes an endorsement entitled, “Occupant Hazard

       Exclusion Endorsement” stating the coverage does not apply to “‘bodily injury’ sustained by

       any person while in or upon, entering or alighting from the ‘auto.’”



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                     PAGE 23
       103.    Several Exclusions in the Auto Policies Preclude Coverage

               a.     Section IV. in the 2003-2007 Auto Policies identifies the “Limits of

       Liability.” This provision states that “Regardless of the number of (1) insureds under this

       policy, (2) persons or organizations who sustain bodily injury or property damage, (3) claims

       made or suits brought on account of bodily injury or property damage or (4) automobiles to

       which this policy applies, the company’s liability is limited as follows…Coverage A – The

       limit of bodily injury liability stated in the schedule of the policy as applicable to ‘each

       occurrence’ is the total limit of the company’s liability for all damages because of bodily

       injury, including damages for care and loss of service, or property damage as a result of any

       one occurrence, provided that with respect to any one occurrence for which notice of this

       policy is given in lieu of security or when this policy is certified as proof of financial

       responsibility under the provisions of the Motor Vehicle Financial Responsibility Law of any

       state or province such limit of liability shall be applied to provide the separate limits required

       by such law for bodily injury liability … to the extent of the coverage required by such law,

       but the separate application of such limit shall not increase the total limit of the company’s

       liability.”

               b.     The 2003-2007 Auto Policies also contain provisions relating to “Other

       Insurance” in Section 6. of the Conditions. It states:

       The insurance afforded by this policy is primary insurance, except when stated to
       apply in excess of or contingent upon the absence of other insurance. When this
       insurance is primary and the insured has other insurance which is stated to be
       applicable to the loss on an excess or contingent basis, the amount of the
       company’s liability under this policy shall not be reduced by the existence of such
       other insurance.




PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                     PAGE 24
       When both this insurance and other insurance apply to the loss on the same basis,
       whether primary, excess or contingent, the company shall not be liable under this
       policy for a greater proportion of the loss than that stated in the applicable
       contribution provision below:

               (a) Contribution by equal shares. If all such other valid and collectible
                   insurance provides for contribution by equal shares, the company
                   (including any affiliated company) shall not be liable for a great
                   proportion of such loss than would be payable if each insurer contributes
                   an equal share until the share of each insurer equals the lowest applicable
                   limit of liability under any one policy or the full amount of the loss is
                   paid, and with respect to any amount of loss not so paid the remaining
                   insurers then continue to contribute equal shares of the remaining amount
                   of the loss until each such insurer has paid its limits in full or the full
                   amount of the loss is paid.

               (b) Contribution by limits. If any of such other insurance does not provide for
                   contribution by equal shares, the company (including any affiliated
                   company) shall not be liable for a great proportion of such loss than the
                   applicable limit of liability under this policy for such loss bears to the
                   total applicable limit of liability of all valid and collectible insurance
                   against such loss.

               c.     The 2003-2007 Auto Policies also outline certain duties that insureds owe

       Canal. For example, Section 4.c. in the Conditions makes it clear that the “insured shall not,

       except at his own cost, voluntarily make any payment, assume any obligation or incur any

       expense other than for first aid to others at the time of the accident.”

               d.     The 2008-2009 Auto Policy also contains certain additional relevant

       provisions. The Section II.C., Limits of Liability, states that “Regardless of the number of

       covered ‘autos’, ‘insureds’, premiums paid, claims made or vehicles involved in the

       ‘accident’, the most we will pay for the total of all damages and ‘covered pollution cost or

       expense’ combined, resulting from any one ‘accident’ is the Limit of Insurance for Liability

       Coverage shown in the Declarations. All ‘bodily injury’, ‘property damage’ and ‘covered

       pollution cost or expense’ to substantially the same conditions will be considered as resulting

       from one ‘accident.’”


PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 25
                e.       Section IV.A.2., Loss Conditions, states that Canal has “no duty to provide

         coverage under this policy unless there has been full compliance with the following

         duties…b. Additionally, [Coastal] and any other involved ‘insured’ must: (1) Assume no

         obligation, make no payment or incur no expense without [Canal’s] consent, except at the

         ‘insured’s’ own cost…(3) Cooperate with [Canal] in the investigation or settlement of the

         claim or defense against the ‘suit.”

                f.       Section IV.B.8. in the 2008-2009 Auto Policy is entitled “Two or More

         Coverage Forms Or Policies Issued By Us.” It provides that “If this Coverage Form and any

         other Coverage Form or policy issued to you by us or any company affiliated with us apply

         to the same ‘accident’, the aggregate maximum Limit of Insurance under all of the Coverage

         Forms or policies shall not exceed the highest applicable Limit of Insurance under any one

         Coverage Form or policy. This condition does not apply to any Coverage Form or policy

         issued by us or an affiliated company specifically to apply as excess insurance over this

         Coverage Form.”

                g.       Lastly, the 2008-2009 Auto Policy also contains an “Other Insurance”

         provision in Section IV.B.5.1 It indicates as follows:

                     a. For any covered “auto” you own, this Coverage Form provides primary
                        insurance. For any covered “auto” you don’t own, the insurance provided
                        by this Coverage Form is excess over any other collectible insurance.
                        However, while a covered “auto” which is a “trailer” is connected to
                        another vehicle, the Liability Coverage this Coverage Form provides for
                        the “trailer” is:
                                  (1) Excess while it is connected to a motor vehicle you do not
                                      own.
                                  (2) Primary while it is connected to a covered “auto” you own.

                     b. For Hired Auto Physical Damage Coverage, any covered “auto” you lease,
                        hire, rent or borrow is deemed to be a covered “auto” you own. However,

1
    This provision is amended by the Motor Carrier Endorsement, form IA 11 CW 0907.

PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                 PAGE 26
                       any “auto” that is leased, hired, rented or borrowed with a driver is not a
                       covered “auto”.
                    c. Regardless of the provisions of Paragraph a. above, this Coverage Form’s
                       Liability Coverage is primary for any liability assumed under an “insured
                       contract”.
                    d. When this Coverage Form and any other Coverage Form or policy covers
                       on the same basis, either excess or primary, we will pay only our share. Our
                       share is the proportion that the Limit of Insurance of our Coverage Form
                       bears to the total of the limits of all the Coverage Forms and policies
                       covering on the same basis.

       104.    Defendants Do Not Qualify Additional Insureds Under the CGL Policies

               a.       As with the Auto Policies, because Defendants seek coverage from Canal,

       they must demonstrate that they qualify as insureds under the CGL Policies.

               b.       None of the Defendants is identified as a Named Insured on the CGL Policies’

       Declarations pages.

               c.       Section II – Who Is An Insured in the CGL Policies state that “If you are

       designated in the Declarations as … An organization other a partnership, joint venture, or

       limited liability company, you are an insured. Your ‘executive officers’ and directors are

       insureds, but only with respect to their duties as your offices and directors. Your stockholders

       are also insureds, but only with respect to their liability as stockholders.” Section II.1.d. The

       CGL Policies state, “the words ‘you’ and ‘your’ refer to the Named Insured shown in the

       Declarations and any other person or organization qualifying as a Named Insured under this

       policy.” Because Defendants are not named insureds, nor do they qualify as insureds

       pursuant to Section II, they only have coverage if they qualify as an additional insured under

       an additional insured (“AI”) endorsement.

               d.       The 2003 CGL Policy, 2004 CGL Policy, 2005 CGL Policy, 2006 CGL

       Policy, and 2007 CGL Policy, each contain an AI endorsement written on form GL 705

       entitled “Additional Insured – vicarious liability coverage for Owners, Lessees, or

PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                    PAGE 27
       Contractors – automatic status when required in construction agreement with you.” It amends

       Section II – Who Is An Insured “to include as an insured any person or organization for

       whom [Coastal is] performing operations when [Coastal] and such person or organization

       have agreed in writing in a contract or agreement, prior to an occurrence, that such person or

       organization be added as an additional insured on [Coastal’s] policy.”

               e.     The endorsement goes on to state “Such person or organization is an insured

       only with respect to liability arising out of [Coastal’s] ongoing operations performed for that

       insured, but excluding any negligent acts committed by such insured. A person or

       organization’s status as an insured under this endorsement ends when [Coastal’s] operations

       for that insured are completed.”

               f.     There are certain exclusions that apply to this AI endorsement. For example,

       the AI coverage does not apply to “bodily injury” occurring after all “work, including

       materials, parts or equipment furnished in connection with such work, on the project (other

       than service, maintenance or repairs) to be performed by or on behalf of the additional

       insured(s) at the site of the covered operations has been completed” or after that portion of

       Coastal’s work “out of which the injury or damage arises has been put to its intended use by

       any person or organization other than another contractor or subcontractor engaged in

       performing operations for a principal as a part of the same project.”

               g.     The 2004 CGL Policy also contains an AI endorsement written on form CG

       20 10 10 01, entitled “Additional Insured – Owners, Lessees, or Contractors – scheduled

       person or organization.” It amends Section II – Who Is An Insured “to include as an insured

       the person or organization shown in the Schedule, but only with respect to liability arising

       out of your ongoing operations performed for that insured.” The Schedule is blank and the



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 28
       endorsement states “If no entry appears above, information required to complete this

       endorsement will be shown in the Declarations as applicable to this endorsement.” The

       Declarations indicates that additional named insureds are shown on Form 2-1-E. There are

       ten entities listed on the Form 2-1-E included in the policy; Defendants are not included

       among them.

               h.     The 2008 CGL Policy contains an AI endorsement written on form IG 39 CW

       0106 entitled “ADDITIONAL INSURED –      DESIGNATED PERSON OR ORGANIZATION.”       It amends

       Section II – Who Is An Insured “to include as an additional insured the person(s) or

       organization(s) shown in the Schedule, but only with respect to liability for ‘bodily

       injury’…caused, in whole or in part, by [Coastal’s] acts or omissions or the acts or omissions

       of those acting on [Coastal’s] behalf: 1. In the performance of [Coastal’s] ongoing

       operations; or 2. In connection with [Coastal’s] premises owned by or rented to [Coastal].”

       The Schedule identifies “Caljet of America, LLC 125 N. 53rd Ave Phoenix, AZ 85043”. With

       respect to the insurance affording to Caljet of America, LLC the following additional

       exclusions apply: “This insurance does not apply to ‘bodily injury’ …occurring after: 1. All

       work, including materials, parts or equipment furnished in connection with such work, on the

       project (other than service, maintenance, or repairs) to be performed by or on behalf of the

       additional insured(s) at the location of the covered operations has been completed; or 2. That

       portion of [Coastal’s work] out of which the injury or damages arises has been put to its

       intended use by any person or organization other than another contractor or subcontractor

       engaged in performing operations for a principal as a part of the same project.”

               i.     As set forth above, Defendants have provided certain contracts to Canal but

       have not satisfied the conditions to coverage set forth in the AI endorsements. Therefore,



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                  PAGE 29
       they do not qualify as additional insureds under

       105.    Defendants Cannot Bring the Claims Against Them Within the Insuring

Agreement.

               a.      Under Section I.A.1. in the CGL Policies, Canal will pay “those sums that the

       insured becomes legally obligated to pay as damages because of ‘bodily injury’ or ‘property

       damage’ to which this insurance applies.” It also provides Canal with “the right and duty to

       defend the insured against any ‘suit’ seeking those damages. However, [Canal has] no duty to

       defend the insured against any ‘suit’ seeking damages for ‘bodily injury’’ or ‘property

       damage’ to which this insurance does not apply.” Canal may, at its discretion, investigate any

       “occurrence” and settle any claim or “suit” that may result. The CGL Policies only apply if

       the “‘bodily injury’… is caused by an ‘occurrence’ that takes place in the ‘coverage

       territory’” and the “‘bodily injury’…occurs during the policy period.” Section I.1.b.

               b.      The CGL Policies define “bodily injury” to mean “bodily injury, sickness or

       disease sustained by a person, including death resulting from any of these at any time.”

       Section V.3.

               c.      The CGL Policies define “occurrence” to mean “an accident, including

       continuous or repeated exposure to substantially the same general harmful conditions.”

       Section V.13.

               d.      Defendants have not demonstrated that “bodily injury” occurred while the

       CGL Policies were in effect and therefore cannot bring the claims within the insuring

       agreement of the CGL Policies.

       106.    Several Exclusions in the CGL Policies Preclude Coverage.

               a.      The first is Exclusion b., Contractual Liability. This exclusion states that the



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                    PAGE 30
       insurance does not apply to “property damage” for which “the insured is obligated to pay

       damages by reason of the assumption of liability in a contract or agreement.” See Section

       I.A.2.b. There are exceptions to this exclusion, such as when the insured would have been

       liable for the damages in the absence of the contract or agreement, or when the contract

       qualifies as an “insured contract,” so long as the “bodily injury” occurs after execution of the

       contract or agreement. An “insured contract” includes “That part of any other contract or

       agreement pertaining to your business…under which you assume the tort liability of another

       party to pay for ‘bodily injury’ to a third person or organization. Tort liability means a

       liability that would be imposed by law in the absence of any contract or agreement.” Section

       V.9.

               b.     They also include Exclusion g., Aircraft, Auto or Watercraft. Under this

       exclusion, the insurance does not apply to “bodily injury” arising out of the ownership,

       maintenance, use or entrustment to others of any aircraft, ‘auto’ or watercraft owned or

       operated by or rented or loaned to any insured. Use includes operation and ‘loading or

       unloading.’” (emphasis added) This exclusion does not apply to “(4) Liability assumed under

       any ‘insured contract’ for the ownership, maintenance or use of aircraft or watercraft…”

               c.     The 2003 CGL Policy, 2004 CGL Policy, and 2005 CGL Policy, also contains

       an endorsement entitled, “Exclusion – Designated Ongoing Operations.” It states this

       insurance “does not apply to ‘bodily injury’ or ‘property damage’ arising out of the ongoing

       operations described in the Schedule of this endorsement, regardless of whether such

       operations are conducted by you or on your behalf of whether the operations are conducted

       for yourself or for others….” The Schedule describes the “Designated Ongoing Operation(s)”

       as “all operations other than those operations directly related to the business of ‘for hire’



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 31
       trucking.”

               d.     The 2006 CGL Policy contains an endorsement entitled “Limitation of

       Coverage to Designated Business Activity” on form IG 36 CW 0105. It states this insurance

       “applies only to ‘bodily injury’ …and medical expenses arising out of your business activity

       described in the schedule of this endorsement.” The Schedule includes the following

       Business Description: “operations usual and customary to the business of ‘for hire’ trucking.”

       The 2007 CGL Policy and 2008 CGL Policy contain a similar limitation, but the Schedule

       states “Transportation of property for others for compensation.”

               e.     The 2003-2006 CGL Policies contain a “Special Exclusion Endorsement.” It

       includes a total pollution exclusion that replaces any existing terms or exclusions regarding

       pollution liability within the policies. Pursuant to the endorsement, the insurance does not

       apply to “‘Bodily injury’…or medical expenses which would not have occurred in whole or

       in part but for the actual, alleged, or threatened discharge, dispersal, seepage, migration,

       release or escape of pollutants, irritants, or hazardous substances at any time….” It goes on to

       state that the coverage does not apply to “Any loss, cost, or expense arising out of any: a.

       Request, demand, or order that any insured or others test for, monitor, clean up, remove,

       contain, treat, detoxify, or neutralize, or in any way respond to, or assess the effects of

       pollutants….” Under this endorsement, pollutants means “any solid, liquid, gaseous or

       thermal irritant or contaminant, including but not limited to smoke, vapor, soot, fumes acids,

       alkalis, chemicals, and waste….” This “Special Exclusion Endorsement” also precludes

       coverage for “punitive or exemplary damages.”

               f.     The 2007 CGL Policy and 2008 CGL Policy contain a “Total Pollution

       Exclusion Endorsement” written on form CG 21 49 09 99. It says the insurance does not



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                   PAGE 32
       apply to: “(1) ‘Bodily injury’… which would not have occurred in whole or in part but for

       the actual, alleged, or threatened discharge, dispersal, seepage, migration, release or escape

       of ‘pollutants’ at any time….” The coverage also does not apply to “(2) Any loss, cost, or

       expense arising out of any: a. Request, demand, order, or statutory or regulatory requirement

       that any insured or others test for, monitor, clean up, remove, contain, treat, detoxify, or

       neutralize, or in any way respond to, or assess the effects of ‘pollutants’….” The 2007 CGL

       Policy and 2008 CGL Policy contain a “Punitive or Exemplary Damages Exclusion” written

       on form IG 35 CW 0106 that precludes coverage for punitive or exemplary damages.

       107.    Other Relevant Provisions.

               a.     Section III in the CGL Policies, entitled Limits of Insurance, states that “The

       Limit of Insurance shown in the Declarations and the rules below fix the most we will pay

       regardless of the number of: a. Insureds; b. Claims made or ‘suits’ brought; or c. Persons or

       organizations making claims or brining ‘suits’.” It also states, “…the Each Occurrence Limit

       is the most we will pay for the sum of: a. Damages under Coverage A; and b. Medical

       Expenses under Coverage C because of all ‘bodily injury’ and ‘property damage’ arising out

       of any one ‘occurrence.’” It also says “The Limits of Insurance of this Coverage Part apply

       separately to each consecutive annual period and to any remaining period of less than 12

       months, starting with the beginning of the policy period shown in the Declarations, unless the

       policy period is extended after issuance for an additional period of less than 12 months. In

       that case, the additional period will be deemed part of the last preceding period for purposes

       of determining the Limits of Insurance.”

               b.     Section IV.2., Commercial General Liability Conditions, sets forth certain

       duties that insureds owe Canal. For example, Coastal and any other involved insured must:



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                  PAGE 33
       “(3) Cooperate with [Canal] in the investigation or settlement of the claim or defense against

       the ‘suit’; (4) Assist [Canal] upon our request, in the enforcement of any right against any

       person or organization which may be liable to the insured because of injury or damage to

       which this insurance may also apply.” Section IV.2.d. also states that “No insured will,

       except at that insured’s own cost, voluntarily make a payment, assume any obligation, or

       incur any expense, other than for first aid, without our consent.”

               c.       The CGL Policies also contain an “Other Insurance” provision in Section

       IV.4. It indicates as follows:

       If other valid and collectible insurance is available to the insured for a loss we cover
       under Coverages A or B of this Coverage Part, our obligations are limited as follows:

       a. Primary Insurance

           This insurance is primary except when b. below applies. If this insurance is
           primary, our obligations are not affected unless any of the other insurance is also
           primary. Then, we will share with all that other insurance by the method
           described in c. below:

       b. Excess Insurance

           This insurance is excess over:

                    (1) Any other insurance, whether primary, excess, contingent or on any
                        other basis…(d) If the loss arises out of maintenance or use of
                        aircraft, ‘auto’ or watercraft to the extent not subject to Exclusion g.
                        of Section I – Coverage A – Bodily Injury and Property Damage
                        Liability.

                    (2) Any other primary insurance available to you covering liability for
                        damages arising out of the premises or operations for which you have
                        been added as an additional insured by attachment of an endorsement.

           When this insurance is excess, we will have no duty under Coverages A or B to
           defend the insured against any ‘suit’ if any other insurer has a duty to defend the
           insured against that ‘suit’. If no other insurer defends, we will undertake to do so,
           but will be entitled to the insured’s rights against all those other insurers.




PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                     PAGE 34
           When this insurance is over other insurance, we will pay only our share of the
           amount of the loss, if any, that exceeds the sum of:

                   (1) The total amount that all such other insurance would pay for the loss
                        in the absence of this insurance; and
                   (2) The total of all deductible and self-insured amounts under all that
                        other insurance.

           We will share the remaining loss, if any, with any other insurance that is not
           described in this Excess Insurance provision and was not bought specifically to
           apply in excess of the Limits of Insurance shown in the Declarations of this
           Coverage Part.

       c. Method of Sharing

           If all other insurance permits contribution by equal shares, we will follow this
           method also. Under this approach each insurer contributes equal amounts until it
           has paid its applicable limit of insurance or none of the loss remains, whichever
           comes first.

           If any of the other insurance does not permit contribution by equal shares, we
           will contribute by limits. Under this method, each insurer’s share is based on the
           ratio of its applicable limit of insurance to the total applicable limits of insurance
           of all insurers.

       108.    Canal asserts that the claims alleged are barred in whole or in part by the Canal’s

warranties, terms, definitions, provisions, conditions, exclusions, and limitations.

       109.    By filing this Answer, Canal does not waive any defenses available to it and may

assert these defenses at a later time. Likewise, the identification of specific policy terms does not

waive any other policy provisions or defenses which may apply. Canal relies on all terms and the

entire contents of the Canal Policies.

                                               III.
                                             PRAYER

       Canal reserves the right to amend or supplement this pleading up to and including the

time of trial pursuant to the Federal Rules of Civil Procedure, including asserting any additional

defenses and affirmative defenses as future discovery may warrant and require.



PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                      PAGE 35
         Based upon the foregoing, Plaintiff and Counter-Defendant Canal Indemnity Company

 prays that this Court dismiss with prejudice the claims and causes of action asserted in Counter-

 Claimant Phillips 66’s Counterclaims, that all costs be assessed against Canal, and for all such

 other and further relief, in law and in equity, to which it may be entitled.

                                                Respectfully submitted,

                                                THOMPSON, COE, COUSINS & IRONS, LLP

                                                By: /s/ Brian S. Martin ______________________
                                                      BRIAN S. MARTIN, Attorney-In-Charge
                                                      State Bar No. 13055350
                                                      E-Mail: bmartin@thompsoncoe.com
                                                      RODRIGO GARCIA, JR.,
                                                      State Bar No. 00793778
                                                      Email: dgarcia@thompsoncoe.com
                                                      One Riverway, Suite 1400
                                                      Houston, Texas 77056
                                                      Telephone: (713) 403-8282
                                                      Telecopy: (713) 403-8299

                                                COUNSEL FOR PLAINTIFF
                                                CANAL INDEMNITY COMPANY




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been served in

accordance with the Federal Rules of Civil Procedure on all counsel of record via the CM/ECF

system on this 24th day of September, 2019.

                                                        /s/ Brian S. Martin
                                                                BRIAN S. MARTIN




 PLAINTIFF’S ANSWER TO PHILLIPS 66 COMPANY’S COUNTERCLAIM                                  PAGE 36
